Citation Nr: 9908636	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-39 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical segment of the spine with 
radiculopathy to the right wrist, currently rated as 20 
percent disabling.

3.  Entitlement to service connection for a right leg 
condition secondary to the veteran's service-connected neck 
disability.

4.  Entitlement to service connection for a right shoulder 
condition secondary to the veteran's service-connected neck 
disability.

5.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine secondary to the veteran's 
service-connected neck disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1951 to 
July 1953, and from July 1954 to December 1982.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
December 1994 and January 1997 of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Los Angeles, 
California.

A hearing was held in December 1998, in Los Angeles, 
California, before Lawrence M. Sullivan, the Board member 
rendering the determination in this claim and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107 (West Supp. 1996)(amending 38 U.S.C.A. 
§ 7102(b) (West 1991)).  A transcript of the hearing was 
produced and has been included in the claims folder for 
review.

The issue of entitlement to a total disability rating based 
on individual unemployability due to the service-connected 
disabilities, insinuated through the questions asked of the 
appellant by his accredited representative during the Board 
Hearing in December 1998, has not been adjudicated by the RO.  
Accordingly, this issue is not in appellate status, and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The most recent audiometric examination of the veteran's 
bilateral hearing loss shows that the veteran has Level I 
hearing, bilaterally.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the RO's denial of a compensable 
evaluation for his service-connected bilateral hearing loss.  
In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), Murphy v. Derwinski, 1 Vet. App. 78 (1990), and 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (1998).

In conjunction with his claim, the veteran underwent an 
audiological examination in February 1998.  On the authorized 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
35
55
LEFT
15
15
15
40
65

Speech recognition scores were 100 percent, bilaterally.  The 
veteran's average pure tone thresholds for the right ear was 
reported as 30 decibels; the average pure tone thresholds for 
the left ear was reported as 33 decibels.  Mild to moderate 
high frequency loss was noted for the right ear was noted, 
and mild to moderately-severe high frequency loss for the 
left ear was recorded. 

Hearing loss is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests at 
the frequencies 1,000, 2,000, 3,000 and 4,000 hertz.  To 
evaluate the degree of disability from bilateral defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels, designated from Level I, for essentially 
normal acuity, through Level XI, for profound deafness.  38 
C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 6110 (1998). 

Percentage Evaluations for Hearing Impairment

LEVEL OF
HEARING
IN
BETTER
EAR
XI

100
*
(61
00)










X

90
(61
09)
80
(61
08)









IX

80
(61
08)
70
(61
07)
60
(61
06)








VII
I

70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII

60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI

50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V

40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV

30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III

20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)


II

10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I

10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
Lev
el 
of 
Hea
rin
g 
in 
Poo
rer 
Ear

XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
*  Entitled to special monthly compensation under 38 C.F.R. 
3.350(a) (38 U.S.C. 314(k)).

[41 FR 11298, Mar. 18, 1976, as amended at 52 FR 44119, Nov. 
18, 1987]

Utilizing the latest hearing test conducted in February 1998, 
per 38 C.F.R. § 4.87, Table VI (1998), the 1998 audiological 
findings indicate hearing acuity at Level I, bilaterally.  
Applying the rating schedule, the veteran's hearing acuity 
levels warrant a noncompensable disability evaluation.  
Hence, the veteran's request for a compensable evaluation is 
denied.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 4.87, Diagnostic Code 6100 (1998). 

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1997) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1997) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.


REMAND

During the course of the veteran's hearing before the Board 
in December 1998, the veteran's accredited representative 
suggested that if service connection was not granted on a 
secondary basis for a lower back, leg, and shoulder 
disability, then benefits should be granted in accordance 
with Allen v. Brown, 7 Vet. App. 439 (1995).  In that 
decision, the Court held that, pursuant to the provisions of 
38 U.S.C.A. § 1110 (West 1991)(now West 1991 & Supp. 1998) 
and 38 C.F.R. § 3.310(a) (1995)(now 1998), ". . . when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
See Allen v. Brown, 7 Vet. App 439 (1995).  
 
Thus, in accordance with the precepts of Allen, the claim is 
remanded to the RO for the purpose of having the RO 
determining whether the veteran's claimed disabilities of the 
lower back, shoulder, and leg exist and if they are 
etiologically related to the service-connected cervical 
segment of the spine disability.  Additionally, the RO must 
decide whether the neck disability is aggravating any 
existing disability of the lower back, leg, and shoulder.  In 
other words, the RO must judge whether the neck condition has 
caused an increase in the severity of the leg, shoulder, and 
lower back disabilities.  

Additionally, the Court has promulgated the case of DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In this case, the Court 
determined that when a veteran's disability is classified 
under a diagnostic code that includes limitation of motion, 
the VA must address the application of 38 C.F.R. § 4.40 
regarding functional loss due to pain.  Furthermore, the 
Court concluded that:

	. . . section 4.40 provides that 
"[i]t is essential that the [rating] 
examination . . . adequately portray the 
. . . functional loss."  (Emphasis by 
the Court).  Accordingly, because DC 5201 
provides for a rating solely on the basis 
of loss of range of motion, "[t]he Court 
holds that DC 5201 does not subsume 38 
C.F.R. § 4.40, and that 38 C.F.R. § 4.14 
[avoidance of pyramiding] does not forbid 
consideration of a higher rating based on 
a greater limitation of motion due to 
pain on use including during flare-ups."  
The Court also holds that DC 5201 does 
not subsume 38 C.F.R. § 4.45.  

Here, the Court notes that the appellant 
has testified under oath that his arm 
becomes painful on use during the winter 
months and causes him to miss work, and 
there is medical evidence that his 
shoulder condition will flare up at 
times.  The April 1990 VA examination 
relied upon by the Board in denying the 
appellant's claim for an increased rating 
for his left shoulder disability, 
however, merely recorded the range of 
motion at that time, and did not indicate 
consideration of the factors cited in 
section 4.40, and required by section 
4.40 to be considered and portrayed in 
the rating examination, as to functional 
loss on use or due to flare-ups.  
Consequently, the Court concludes that 
the case must be remanded for the Board 
to obtain a new medical examination which 
complies with the requirements of section 
4.40, and the medical examiner must be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the arm 
is used repeatedly over a period of time.  
"Because DC 5201 provides for a rating 
solely on the basis of loss of range of 
motion, these determinations should, if 
feasible, be 'portray[ed]' (§ 4.40) in 
terms of the degree of additional range-
of-motion loss due to pain on use or 
during flare-ups."

In the appeal before us, the veteran's cervical segment of 
the spine condition is classified under limitation of motion.  
The veteran has claimed that this disability induces pain and 
discomfort.  Therefore, based on the instructions given by 
the Court in DeLuca, the RO must discuss the effect of pain 
on the veteran's disability.

Hence, to ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for orthopaedic and neurological 
examinations of the cervical and lumbar 
segments of the spine, the right leg, and 
both shoulders.  Said examinations should 
be conducted, if possible, by physicians 
who have not previously seen or treated 
the veteran.  All necessary tests should 
be conducted, such as range of motion 
studies and strength tests, and the 
examiners should review the results of 
any testing prior to completion of the 
reports.  [It is recommended that x-ray 
films of the veteran's back, leg, and 
shoulders be accomplished.]  The RO 
should request that the examining 
orthopedist, neurologist, and the 
radiologist render diagnoses of all 
current pathology of the back, right leg, 
and shoulders found to be present and 
provide a comprehensive report, including 
a complete rational for all conclusions 
reached.

With respect to the claimed disabilities 
of the shoulder, leg, and lower back, the 
examiners are asked to discuss the 
etiology of any found conditions of the 
lumbar segment of the spine, the 
shoulder, and the right leg.  
Additionally, an opinion should be given 
as to whether there is any cause-and-
effect relationship between the found 
disabilities and the veteran's service-
connected neck condition.  Also, an 
opinion should rendered as to whether the 
veteran's service-connected neck 
condition has caused an increase in the 
severity of the leg, shoulder, and lower 
back disabilities.

The examination reports should include a 
description of the effect, if any, of the 
veteran's pain on the function and 
movement of the neck.  Specifically, the 
examiner should provide complete and 
detailed answers in the examination 
report to the following questions, which 
are directed toward matters expressly for 
consideration under 38 C.F.R. §§ 4.40 and 
4.45 (1998).  The examiner's attention is 
directed to the nature of the injury 
which is service-connected; i.e., the 
cervical segment of the spine.  In 
responding to the following questions, it 
is requested that the examiner comment on 
the disability resulting from the 
residuals of the service-connected 
injury.

(a)  What is the extent of limitation on 
the ability, due to damage cervical 
segments of the spine to perform the 
normal working movements of the neck with 
normal excursion, strength, speed, 
coordination, and endurance?  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, along with the 
functional loss, with respect to all of 
these elements.  See 38 C.F.R. § 4.40 
(1998).  

(b)  Is any functional loss of the 
cervical segment of the spine due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion?  See 38 
C.F.R. § 4.40 (1998).
 
(c)  Is there any evidence of disuse of 
the neck and, if so, what is the nature 
of that evidence, e.g., atrophy, the 
condition of the skin, absence of normal 
callosity or the like?  See 38 C.F.R. § 
4.40 (1998).
 
(d)  Is there less movement than normal 
in the neck and, if so, is it due to 
crepitus, ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, 
contracted scars, a combination of some 
or all of these, or some other cause?  
See 38 C.F.R. § 4.45 (1998).

(e)  Is there weakened movement of the 
cervical segment of the spine and, if so, 
is it due to muscle injury, disease or 
injury of peripheral nerves, divided or 
lengthened tendons, some combination of 
some or all of these, or some other 
cause?  See 38 C.F.R. § 4.45 (1998).
 
(f)  Is there evidence of excess 
fatigability of the neck and, if so, is 
this the result of the service-connected 
fracture residuals?  See 38 C.F.R. § 4.45 
(1998).
 
(g)  Is there evidence of incoordination 
of, or impaired ability to execute 
skilled movements smoothly, and, if so, 
is this the result of the service-
connected residuals or of pain resulting 
from it?  See 38 C.F.R. § 4.45 (1998).
 
(h)  Is there evidence of pain on 
movement, swelling, deformity or atrophy 
of disuse of the neck?  See 38 C.F.R. § 
4.45 (1998).
 
(i)  Does the veteran have post-traumatic 
arthritis of the cervical segment of the 
spine?  
 
The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examinations.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examinations be typed or otherwise 
recorded in a legible manner for review 
purposes. 

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The RO should 
discuss the applicability of Allen v. Brown, 7 Vet. App. 439 
(1995), to the veteran's claim.  If the decision remains 
unfavorable, the veteran and his accredited representative 
should be given a supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 
- 2 -


- 1 -


